Citation Nr: 0506443	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04-00 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for VA education benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel 


INTRODUCTION

The veteran served on active duty from April 1973 to November 
1984.

This appeal arises from a 2003 decision by the Muskogee, 
Oklahoma RO denying eligibility for VA education benefits.




FINDINGS OF FACT

1.  The veteran had active military service from April 1973 
to November 1984.

2.  The Chapter 34 educational benefits program expired on 
December 31, 1989.

3.  The veteran did not perform Reserve service.

4.  The veteran did not participate in and contribute to the 
Chapter 32 VEAP educational benefits program during service.


CONCLUSIONS OF LAW

1.  There is no legal basis for payment of Chapter 34, Title 
38, United States Code, educational assistance benefits after 
December 31, 1989.  38 U.S.C.A. § 3462(e) (West 2002).

2.  The veteran does not meet the basic requirements for 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code; and does not meet not the 
requirements to transfer any eligibility under Chapter 34 to 
eligibility under Chapter 30.  38 U.S.C.A. § 3011 (West 
2002); 38 C.F.R. § 21.7044 (2004).

3.  The veteran does not meet the basic requirements for 
eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code.  10 U.S.C.A. Chapter 
1606; 38 C.F.R. § 21.7540 (2004).

4.  The veteran does not meet the basic requirements for 
eligibility for educational assistance benefits under Chapter 
32, Title 38, United States Code.  38 U.S.C.A. § 3202 (West 
2002); 38 C.F.R. § 21.5040 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  The 
United States Court of Appeal for Veterans Claims (Court) has 
held, however, that the VCAA is inapplicable to matters of 
pure statutory interpretation.  See Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000).  With regard to this claim, 
there is no debate as to the relevant facts.  Rather, the 
issue turns on a simple application of the law to those 
facts.  Therefore, VA's duties under VCAA do not apply to 
this claim.

Eligibility for Educational Assistance

The veteran entered service in April 1973.  He was separated 
from service in November 1988, as a result of disability due 
to sarcoidosis and schizophrenia.  In September 2003, he 
applied for VA education benefits.  He stated that he wanted 
assistance with tuition for university courses to be taken 
toward a bachelor's degree.  He indicated that he was not 
sure which VA education benefit program applied to him.  In 
October 2003, the Muskogee RO denied eligibility for VA 
education benefits under the Chapter 30, Chapter 1606, and 
Chapter 32 programs.

The veteran provided testimony regarding his education 
benefits claim in a July 2004 hearing at the RO before the 
undersigned Veterans Law Judge.  The veteran indicated that 
he was discharged from service as a result of service-
connected disabilities.  He stated that after service he had 
received some vocational rehabilitation training, but that 
his disabilities precluded the pursuit of further education.  
He clarified that he had not had reserve service, and that he 
had not contributed to an education fund while he was in 
service.

VA benefits for education have been and are available under a 
number of different programs.  Specific programs are 
available to veterans depending on the dates of a veteran's 
service and on other conditions, as set forth in federal 
statutes and regulations.  The veteran's service dates in 
1973 to 1984 place him among those veterans whose entitlement 
to VA educational assistance originally was under 38 U.S.C.A. 
Chapter 34.  Educational assistance under Chapter 34, 
however, was terminated for all eligible veterans effective 
December 31, 1989.  38 U.S.C.A. § 3462(e).  There is no legal 
authority currently in existence to pay educational 
assistance benefits under the Chapter 34 program for training 
pursued after December 31, 1989.  Therefore, it is not 
possible for the veteran to receive any benefit under that 
program for the training he requested in 2003.  Because it is 
not possible for the veteran to receive payment of Chapter 34 
benefits, it is not necessary to determine, and the Board 
will not determine, whether the veteran had basic eligibility 
for Chapter 34 benefits.

Although Chapter 34 education benefits ended, some veterans 
are eligible for education benefits under 38 U.S.C.A. Chapter 
30.  Chapter 30 education assistance is generally available 
to veterans who first entered service after June 30, 1985.  
38 U.S.C.A. § 3011.  Under certain conditions, veterans who 
were eligible for Chapter 34 benefits may transfer Chapter 34 
eligibility to Chapter 30 eligibility, even though they 
entered service earlier than June 30, 1985.  The conditions 
for a Chapter 34 to Chapter 30 transfer, however, include 
service after June 30, 1985, or certain types of separation 
from service after June 30, 1985.  See 38 U.S.C.A. § 3011; 
38 C.F.R. § 21.7044.  As the veteran entered service before 
June 30, 1985, and ended service before June 30, 1985, a 
transfer from any Chapter 34 eligibility to Chapter 30 
eligibility is not possible in his case.

Educational assistance is available for some veterans under 
10 U.S.C. Chapter 1606.  That program, however, is available 
only to persons with Reserve service.  See 38 C.F.R. 
§ 21.7540.  As the veteran has not had Reserve service, he is 
not eligible for educational assistance under Chapter 1606.

Some veterans are eligible for VA education benefits under 
another program, the Veterans Educational Assistance Program 
(VEAP), provided under 38 U.S.C.A. Chapter 32.  Participation 
in the VEAP program is generally established during service, 
when service members elect the program and contribute money 
toward a fund for their use for future education.   
Generally, the Chapter 32 VEAP program is available to 
veterans who entered service after December 31, 1976 and 
before July 1, 1985.  38 U.S.C.A. § 3202; 38 C.F.R. 
§ 21.5040.  The veteran entered service before December 31, 
1976.  During his service, he did not participate in the VEAP 
program by selecting that program or contributing money to a 
fund under that program.  Therefore, the veteran is not 
eligible for educational assistance under Chapter 32.

The Board is bound by the law and regulations governing 
eligibility for VA education benefits under the Chapter 34, 
Chapter 30, Chapter 1606, and Chapter 32 programs.  In this 
case, the law is dispositive, and the veteran's dates of 
service and other circumstances do not meet the criteria for 
payment of benefits under any of those programs.  Where the 
law and not the evidence is dispositive, the claim should be 
denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Payment of educational assistance benefits under Chapters 30, 
32 and 34 of Title 38, United States Code, is denied as a 
matter of law.

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


